Name: Council Regulation (EEC) No 4130/86 of 22 December 1986 amending Regulation (EEC) No 2072/84 on common rules for imports of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 86 Official Journal of the European Communities No L 383 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC ) No 4130 / 86 of 22 December 1986 amending Regulation (EEC) No 2072 / 84 on common rules for imports of certain textile products originating in the People's Republic of China THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas , pursuant to Articles 183 and 370 of the Act of Accession of Spain and Portugal , the Community has negotiated a protocol adapting the bilateral Agreement between the Community and the People's Republic of China on trade in textile products ; Whereas , pursuant to Article 27 of the Act of Accession , Annex II thereto , Regulation (EEC ) No 2072 / 84 ( J ), as last amended by Commission Regulation (EEC) No 3714 / 85 ( 2 ), should be adapted , HAS ADOPTED THIS REGULATION : 31 December 1985 , and also imports into Spain and Portugal . Trade between the Community and Spain and Portugal , and trade between Spain and Portugal themselves , shall not be included in these quantites . 3b . For the purposes of establishing Community limits and regional limits , other than for Spain and Portugal , if the data for calculating the total quantities of imports into the Community pursuant to paragraph 3a are not available , or if these quantities are lower than those calculated in accordance with the rules used before accession , the latter shall continue to apply . For the purposes of calculating regional limits for Spain and Portugal , if statistics for 1985 are not available , the total quantities of imports into the Community will be calculated in the same way as provided for in paragraph 3a on the basis of imports in 1984 .' 2 . The quantitative limits set out in Annex III are amended for the years 1986 , 1987 and 1988 as laid down in the Annex hereto . 3 . The text of the second indent in Article 18 ( 3 ) of Annex V is replaced by the following : 'BL = Benelux DK = Denmark DE = Federal Republic of Germany FR = France GB = United Kingdom GR = Greece IR = Ireland IT = Italy ES = Spain PT = Portugal' Article 2 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities . Article 1 Regulation! ( EEC ) No 2072 / 84 is hereby amended as follows : 1 . In Article 12 : ( a ) the following shall be added in paragraph 3 : 'Spain 7,5% Portugal 1,5% '; ( b ) the following paragraphs shall be inserted after paragraph 3 : '3a . For the purposes of applying paragraphs 2 and 3 in 1986 , the preceding calendar year's total imports into the Community shall be calculated on the basis of imports into the Community as constituted on H OJ No L 198 , 27 . 7 . 1984 , p . 1 . ( 2 ) OJ No L 357 , 31 . 12 . 1985 , p . 1 . No L 383 / 2 Official Journal of the European Communities 31 . 12 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1986 . For the Council The President G. SHAW 31 . 12 . 86 Official Journal of the European Communities No L 383 / 3 ANNEX 'ANNEX III GROUP I A NIMEXE code ( 1986 ) Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 DecemberCate ­ gory CCT heading No Description 1986 1987 1988 55.05 China1 Cotton yarn , not put up for retail sale tonnesE P EEC 115 40 2 938 116 40 2 956 116 40 2 973 55.05-13 , 19 , 21 , 25 , 27 , 29 , 33 , 35 , 37 , 41 , 45 , 46 , 48 , 51 , 53 , 55 , 57 , 61 , 65 , 67 , 69 , 72 , 78 , 81 , 83 , 85 , 87 2 55.09 China tonnes 125 75 20 805 126 75 20 909 126 76 21 013 E P EEC (') Other woven fabrics of cotton : Woven fabrics of cotton , other than gauze , terry fabrics , narrow woven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics : 55.09-03 , 04 , 05 , 06 , 07 , 08 , 09 , 10 , 11 , 12 , 13 , 14 , 15 , 16 , 17 , 19 , 21 , 29 , 32 , 34 , 35 , 37 , 38 , 39 , 41 , 49 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 68 , 69 , 70 , 71 , 73 , 75 , 76 , 77., 78 , 79 , 80 , 81 , 82 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 2 a a ) Of which other than unbleached or bleached China E P tonnes 13 8 13 8 13 8 55.09-06 , 07 , 08 09 , 51 , 52 , 53 , 54 55 , 56 , 57 , 59 , 61 63 , 64 , 65 , 66 , 67 70 , 71 , 73 , 83 , 84 85 , 87 , 88 , 89 , 90 91 , 92 , 93 , 98 99 3 China tonnes56.07 A E P EEC 75 75 3 996 77 77 4 115 80 80 4 240 1 Woven fabrics of man-made fibres ( discontinuous or waste ): A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste ) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics : a ) Of which other than unbleached or bleached 56.07-01 , 04 , 05 , 07 , 08 , 10 , 12 , 15 , 19 , 20 , 22 , 25 , 29 , 30 , 31 , 35 , 38 , 39 , 40 , 41 , 43 , 45 , 46 , 47 , 49 56.07-01 , 05 , 07 , 08 , 12 , 15 , 19 , 22 , 25 , 29 , 31 , 35 , 38 , 40 , 41 , 43 , 46 , 47 , 49 3 a China tonnes 8 8 E P 8 8 8 8 (') See Appendix . No L 383 / 4 Official Journal of the European Communities 31 . 12 . 86 GROUP I B Cate ­ gory CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 1987 1988 4 60.04 B I II a ) b ) c ) IV b ) 1 aa ) dd ) 2 ee) d ) 1 aa ) dd ) 2 dd ) 60.04-19 , 20 , 22 , 23 , 24 , 26 , 41 , 50 , 58 , 71 , 79 , 89 Under garments , knitted or crocheted , not elastic or rub ­ berized : Shirts , T-shirts , lightweight , fine knit roll , polo or turtle necked jumpers and pullovers , undervests and the like , knitted or crocheted , not elastic or rubberized , other than babies ' garments , of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers , of regenerated textile fibres , other than babies ' garments China E P EEC 1 000 pieces 150 17 6 116 156 18 6 361 162 18 6 614 5 60.05 A I II b ) 4 bb) 11 aaa) bbb ) ccc ) ddd ) eee ) 22 bbb ) ccc) ddd ) eee ) fff) 60.05-01 , 31 , 33 , 34 , 35 , 36 , 39 , 40 , 41 , 42 , 43 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : Jerseys , pullovers , slip-overs , waistcoats , twinsets , cardi ­ gans , bed jackets and jumpers , knitted or crocheted , not elastic or rubberized , of wool , of cotton or of man-made textile fibres China E P EEC 1 000 pieces 85 14 6 048 88 15 6 290 92 15 6 541 6 61.01 B V d ) 1 2 3 e ) 1 2 3 61.02 B II e ) 6 aa ) bb ) cc ) 61.01-62 , 64 , 66 , 72 , 74 , 76 61.02-66 , 68 , 72 Mens' and boys ' outer garments Women's , girls' and infants' outer garments : B. Other : Men's and boys' woven breeches , shorts and trousers ( including slacks ); women's , girls' and infants' woven trousers and slacks , of wool , of cotton or of man-made textile fibres China E P EEC 1 000 pieces 120 20 7 746 124 21 8 017 129 21 8 297 7 60.05 A II b ) 4 aa ) 22 33 44 55 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : China E P EEC 1 000 pieces 40 10 1 871 41 10 1 908 42 10 1 946 31 . 12 . 86 Official Journal of the European Communities No L 383 / 5 Cate ­ gory CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 1987 1988 7 (cont'd) 61.02 B II e ) 7 bb ) cc ) dd ) 60.05-22 , 23 , 24 , 25 61.02-78 , 82 , 84 Women's , girls ' and infants ' outer garments : B. Other : Blouses and shirt-blouses , knitted , crocheted ( not elastic or rubberized ), or woven , for women , girls and infants , of wool , of cotton or of man-made textile fibres 8 61.03 A 61.03-11 , 15 , 19 Men's , and boys' under garments , including collars , shirt fronts and cuffs : Men's and boys' shirts , woven , of wool , of cotton or of man-made textile fibres China E P EEC 1 000 pieces 120 17 7 555 122 17 7 668 125 18 7 785 GROUP II A Cate ­ gory CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 1987 1988 9 55.08 62.02 B III a ) 1 55.08-10 , 30 , 50 , 80 62.02-71 Terry towelling and similar terry fabrics of cotton Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics China E P EEC tonnes 27 5 3 043 29 5 3 226 30 6 3 419 20 62.02 B I a ) c ) 62.02-12 , 13 , 19 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen , woven China E P EEC tonnes (M (') See Appendix . No L 383 / 6 Official Journal of the European Communities 31 . 12 . 86 Cate ­ gory CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 1987 1988 23 56.05 B 56.05-51 , 55 , 61 , 65 , 71 , 75 , 81 , 85 , 91 , 95 , 99 Yarn of man-made fibres ( disconti ­ nuous or waste ), not put up for retail sale : B. Of regenerated textile fibres : Yarn of discontinuous or waste regenerated fibres , not put up for retail sale China E P EEC tonnes 65 12 5 479 68 13 5 753 72 13 6 041 32 ex 58.04 58.04-07 , 11 , 15 , 18 , 41 , 43 , 45 , 61 , 63 , 67 , 69 , 71 , 75 , 77 , 78 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ): Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics ) , ofwool , of cotton or of man-made textile fibres China E P EEC tonnes 18 ¢ 14 2 564 19 15 2 693 20 15 2 827 39 62.02 B II a ) c ) III a ) 2 c ) 62.02-40 , 42 , 44 , 46 , 51 , 59 , 65 , 72 , 74 , 77 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven table linen , toilet and kitchen linen , other than of cot ­ ton terry fabric China E P EEC tonnes 200 (') 21 4 620 210 0) 22 4 851 221(1) 23 5 094 (') See Appendix . GROUP II B Cate ­ gory CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 1987 1988 12 60.03 A B I lib ) C D 60.03-11 , 19 , 20 , 27 , 30 , 90 Stockings , under stockings , socks , ankle-socks , sockettes and the like , knitted or crocheted , not elastic or rubberized : Other than women's stockings of synthetic textile fibres China E P EEC 1 000 pairs 250 65 10 698 260 68 11 127 270 70 11 571 31 . 12 . 86 Official Journal of the European Communities No L 383 / 7 Cate ­ gory CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 1987 1988 18 61.03 B C 61.03-51 , 55 , 59 , 81 , 85 , 89 Men's and boys' under garments , including collars , shirt fronts and cuffs : Men's and boys' woven under garments other than shirts , of wool , of cotton or of man-made textile fibres China E P EEC tonnes 14 5 576 15 5 605 15 6 635 19 61.05 A C 61.05-10 , 99 Handkerchiefs China E P EEC 1 000 pices 800 75 61 012 832 78 63 452 865 81 65 990 21 61.01 B IV 61.02 B II d ) 61.01-29 , 31 , 32 61.02-25 , 26 , 28 Men's and boys' outer garments : Women's , girls' and infants' outer garments : B. Other : Parkas ; anoraks , windcheaters , waister jackets and the like , woven , of wool , of cotton or of man-made textile fibres China E P EEC 1 000 pieces 125 25 4 736 131 26 4 950 137 27 5 173 26 60.05 A II b ) 4 cc ) 11 22 33 44 61.02 B II e ) 4 bb ) cc ) dd ) ee ) 60.05-45 , 46 , 47 , 48 61.02-48 , 52 , 53 , 54 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's , girls' and infants ' outer garments : B. Other : Women's , girls ' and infants ' (other than babies ') woven and knitted or crocheted dresses , of wool , of cotton or of man-made textile fibres China E P EEC 1 000 pieces 88 20 2 557 92 21 2 660 95 22 2 776 73 60.05 A II b ) 3 60.05-16 , 17 , 19 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Track suits of knitted or crocheted fabrics , not elastic or rubberized , of wool , of cotton or of man ­ made textile fibres China E P EEC 1 000 pieces 35 10 1 620 36 10 1 684 38 11 1 752 No L 383 / 8 Official Journal of the European Communities 31 . 12 . 86 Mem ­ Quantitative limits from1 January to 31 DecemberCate ­ gory CCT heading No NIMEXE code ( 1986 ) Description Third countries ber States Units 1986 1987 1988 76 China tonnes 37 8 38 9 E P EEC 35 8 60.01 B I 61.02 B II a ) 2 571 2 687 2 808 61.01-13 , 15 , 17 , 19 61.02-12 , 14 Men 's and boys' outer garments Women's , girls' and infants' outer garments : B. Other : Men's and boys' woven industrial and occupational clothing ; women's , girls ' and infants' woven aprons , smock ­ overalls and other industrial and occupational clothing (whether or not also suitable for domestic use ), of wool , of cotton or of man-made textile fibres GROUP III A Cate ­ gory CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 1987 1988 37 56.07 B 56.07-50 , 51 , 55 , 56 , 59 , 60 , 61 , 65 , 67 , 68 , 69 , 70 , 71 , 72 , 73 , 74 , 77 , 78 , 82 , 83 , 84 , 87 56.07-50 , 55 , 56 , 59 , 61 , 65 , 67 , 69 , 70 , 71 , 73 , 74 , 77 , 78 , 83 , 84 , 87 Woven fabrics of man-made fibres ( discontinuous or waste ): B. Of regenerated textile fibres : Woven fabrics of regenerated textile fibres ( discontinuous or waste ) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics a ) Of which other than unbleached or bleached China China E P EEC E P tonnes tonnes 140 40 6 806 42 12 148 42 7 213 44 13 157 45 7 647 47 14 31 . 12 . 86 Official Journal of the European Communities No L 383 / 9 Appendix Category Supplier country Provisions 2 China Possibility of transfer to and from category 3 of up to 40 % of the category to which the transfer is made 3 China Possibility of transfer with category 2 of up to 40 % of the category to which the transfer is made China20 39 China See category 39 The quantitative limits prescribed in the Annex include bed linen of category 20 The following sub-limits for bed linen apply within the quantitative limits prescribed in the Annex for Spain : (tonnes I 1986 1987 1988 E 50 53 55